EXHIBIT 10(b)

AMENDMENT TO THE VULCAN MATERIALS COMPANY UNFUNDED SUPPLEMENTAL BENEFIT PLAN FOR

SALARIED EMPLOYEES

 

 

The Vulcan Materials Company Unfunded Supplemental Benefit Plan for Salaried
Employees, effective January 1, 2005, is hereby clarified by adding the
following section 6.5:

6.5    Special Calculation.   The Supplemental Retirement Benefit of Donald
James (or, for purposes of Section 6.2(b), his spouse) (“Mr. James’ Benefit”) is
limited under this Section 6.5 as follows. On and after the date on which
Mr. James attains forty (40) years of “Benefit Service” under the Retirement
Plan, taking into account service credited under the Supplemental Executive
Retirement Agreement (dated September 28, 2001, and as amended) (the “Service
Cap”), the service used to determine Mr. James’ Benefit shall be frozen.
Accordingly, after meeting the Service Cap, Mr. James’ Benefit shall be
determined based on the amount service credited under this Plan at the time the
Service Cap is met; however, Mr. James’ Benefit shall continue to be adjusted
thereafter by all other applicable factors, such as changes in this compensation
and changes in the benefits provided by the Retirement Plan.

 

VULCAN MATERIALS COMPANY By: /s/ Philip J. Carroll, Jr.

      Philip J. Carroll, Jr.

      Chairman of the Compensation Committee

AGREED:

/s/ Donald M. James

Donald M. James

Participant

 

Exhibit 10(b)